1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10
11   GINA CARUSO,                                 )   Case No.: 1:15-cv-00780-AWI-EPG (PC)
                                                  )
12                 Plaintiff,                     )   ORDER DISCHARGING WRIT OF HABEAS
                                                  )   CORPUS AD TESTIFICANDUM AS TO INMATE
13          v.                                    )   GINA CARUSO, CDCR #W-25086
                                                  )
14   G. SOLORIO, et al.,
                                                  )
15                 Defendant.                     )
                                                  )
16                                                )

17
18          The settlement conference in this matter concluded on September 27, 2019. Inmate Gina Caruso,

19   CDCR #W-25086, is no longer needed by the Court as a participant in these proceedings and the writ

20   of habeas corpus ad testificandum as to this inmate is DISCHARGED.

21
22   IT IS SO ORDERED.

23      Dated:    September 27, 2019                        /s/ Jennifer L. Thurston
24                                                    UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                      1
